Case: 17-14689   Date Filed: 01/07/2019   Page: 1 of 10


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 17-14689
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 2:16-cr-00451-VEH-TMP-1



UNITED STATES OF AMERICA,

                                                           Plaintiff–Appellee,

                                 versus

DANA MICHELLE FLIPPO,

                                                        Defendant–Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                            (January 7, 2019)


Before WILLIAM PRYOR, MARTIN and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 17-14689     Date Filed: 01/07/2019   Page: 2 of 10


      Dana Flippo appeals her convictions for one count of conspiracy to possess

with intent to distribute more than 50 grams but less than 500 grams of

methamphetamine, 21 U.S.C. §§ 846, 841(a)(1), 841(b)(1)(A), and two counts of

possession with intent to distribute 50 grams or more of methamphetamine, id.

§ 841(a)(1), 841(b)(1)(B). Flippo challenges the denial of her motion to suppress,

the sufficiency of the evidence to support her convictions, and the denial of her

motion for a judgment of acquittal. We affirm.

      Four standards of review govern this appeal. On denial of a motion to

suppress, we review findings of fact for clear error and the application of law to

those facts de novo. United States v. Touset, 890 F.3d 1227, 1231 (11th Cir. 2018).

We construe all facts in the light most favorable to the government. Id. When a

defendant fails to renew her motion for judgment of acquittal at the close of the

evidence, we will reverse a conviction only if “the record is devoid of evidence of

an essential element of the crime or . . . the evidence on a key element of the

offense is so tenuous that a conviction would be shocking.” United States v. Fries,

725 F.3d 1286, 1291 (11th Cir. 2013) (internal quotation marks and citation

omitted). We review for plain error issues not presented to the district court. United

States v. Hunerlach, 197 F.3d 1059, 1068 (11th Cir. 1999).

      Traffic stops are seizures under the Fourth Amendment. United States v.

Spoerke, 568 F.3d 1236, 1248 (11th Cir. 2009). A traffic stop is constitutional if it


                                          2
              Case: 17-14689     Date Filed: 01/07/2019   Page: 3 of 10


is based on probable cause to believe that a traffic violation has occurred or is

justified by reasonable suspicion that the person is engaged in a criminal activity.

United States v. Harris, 526 F.3d 1334, 1337 (11th Cir. 2008). When an officer

“possesse[s] probable cause to believe that a traffic violation ha[s] occurred, the[]

seizure of [a defendant] and his vehicle comports with the Fourth Amendment

notwithstanding the[ officer’s] subjective desire to intercept any narcotics being

transported . . . .” United States v. Holloman, 113 F.3d 192, 194 (11th Cir. 1997).

The existence of probable cause or reasonable suspicion is viewed from the

standpoint of an objectively reasonable police officer. United States v.

Chanthasouxat, 342 F.3d 1271, 1276 (11th Cir. 2003).

      The district court did not err by denying Flippo’s motion to suppress based

on an allegedly unlawful traffic stop. On June 14, 2016, Flippo, while under

surveillance as a suspected drug dealer, was stopped by Deputies Brandon Streit

and Darrius Black of the Jefferson County Sheriff’s Department after she violated

a traffic law by making a left turn “without giving an appropriate signal” within at

least “100 feet . . . before turning,” Ala. Code § 32-5A-133. Sergeant Jason Mize

instructed the deputies to stop Flippo’s white Cadillac Escalade if they observed

her commit any traffic violation. It matters not that the stop was pretextual.

Because the officers had probable cause to stop Flippo for a traffic violation, their

“motive in making the traffic stop [did] not invalidate what [was] otherwise


                                          3
              Case: 17-14689     Date Filed: 01/07/2019    Page: 4 of 10


objectively justifiable behavior under the Fourth Amendment,” Harris, 526 F.3d at

1337 (quoting United States v. Simmons, 172 F.3d 775, 778 (11th Cir. 1999)).

      Flippo challenges as incredible the deputies’ testimonies that they observed

her commit a traffic violation after having trailed her and Mize “for approximately

fifteen to twenty minutes without incident,” but Flippo omits intervening events

that explain the deputies’ conduct. Mize testified that he followed Flippo “fifteen

to twenty miles” from Center Point to Gardendale, during which time Streit and

Black separately joined the caravan as backup officers. During the trip, the

deputies were not in a vantage point to observe Flippo violate a traffic law. As the

caravan entered Gardendale, Mize instructed the two deputies to drive ahead and to

park their vehicles in the parking lot of a church near the intersection of Highway

31 and Snow Rogers Drive. Mize continued to follow Flippo until she entered a

trailer park in Gardendale, and then Mize radioed Streit and Black to be on the

lookout for Flippo and to stop her if they observed her commit a traffic violation.

The district court did not clearly err in crediting the deputies’ testimony that they

stopped Flippo for a traffic violation.

      Flippo also argues that inconsistencies in the deputies’ testimonies about

when she activated her turn signal made their stories “dubious,” but we give

substantial deference to the finding that the officers observed a traffic violation, see

United States v. Pineiro, 389 F.3d 1359, 1366 (11th Cir. 2004). We cannot say the


                                           4
              Case: 17-14689     Date Filed: 01/07/2019    Page: 5 of 10


officers’ testimonies were “contrary to the laws of nature, or [were] so inconsistent

or improbable on its face that no reasonable factfinder could accept it.” Id. (quoting

United States v. Ramirez–Chilel, 289 F.3d 744, 749 (11th Cir. 2002)). Both

deputies testified that they observed Flippo approach the intersection and move

into the turn lane without activating her turn signal. Deputy Streit also testified that

he saw Flippo activate her signal right before she made a left turn. It is not

inconceivable that the deputies would observe different events from their

respective vantage points in their two patrol cars.

      The district court also did not err by denying Flippo’s motion to suppress. A

strong odor of raw marijuana wafted out the driver’s side window of Flippo’s

vehicle as Streit spoke with her and out the passenger’s side window as Black

talked to Flippo’s boyfriend, Donain Rodriguez. That odor provided probable

cause for the deputies to conduct a warrantless search of the vehicle. See United

States v. Tobin, 923 F.2d 1506, 1512 (11th Cir. 1991). Black instructed Rodriguez

to exit the vehicle and, during a pat down, Rodriguez reached under his jacket into

a breast pocket on his shirt. When Black grabbed Rodriguez’s hand to thwart him

from obtaining a weapon, a baggie of marijuana fell out of his hand and landed on

the ground. Black handcuffed Rodriguez and discovered a baggie of

methamphetamine in another pocket. In the meantime, Flippo also exited her

vehicle. Three to five minutes later, Deputy Anthony Sanford of the K-9 unit


                                           5
               Case: 17-14689    Date Filed: 01/07/2019    Page: 6 of 10


arrived at the scene and his dog alerted to the presence of drugs in Flippo’s vehicle.

See United States v. Dunkley, 911 F.2d 522, 527 (11th Cir. 1990). Deputies

searched the vehicle and seized two sets of drug scales stored inside the console,

$3,400 of currency from Flippo’s purse, and one set of drug scales and 178 grams

of methamphetamine concealed inside a zebra-striped tote located behind the

passenger seat.

        Flippo argues that the officers’ accounts were untrustworthy because they

provided inconsistent reasons why Sanford conducted the canine search, but we

disagree. Mize recorded on his incident report that he sent Sanford to the scene

after learning from Streit that Flippo and Rodriguez were acting nervously. Streit

did not recall reporting any nervousness and testified that Sanford’s canine sniffed

the vehicle “[j]ust to be sure about ourselves and just let him, since he was there, to

do it.” These statements are not inherently inconsistent. See Pineiro, 389 F.3d at

1366. In any event, it makes no difference why Sanford went to the scene. The

officers did not need a positive alert from the canine to search the vehicle. The

officers’ suspicions about the presence of drugs ripened into “probable cause [to

search Flippo’s vehicle] when, . . . [through its opened windows, the officers]

detected what [they] knew . . . to be the odor of marijuana” and discovered two

different packages of drugs in Rodriguez’s possession. See Tobin, 923 F.2d at

1512.


                                           6
              Case: 17-14689     Date Filed: 01/07/2019   Page: 7 of 10


      The government presented sufficient evidence that Flippo and Rodriguez

knowingly conspired to distribute methamphetamine through testimony from the

officers who discovered incriminating evidence inside Flippo’s vehicle after the

traffic stop, from Zachary Smith, a confidential informant, who made a controlled

purchase of methamphetamine from Flippo on June 7, 2016, and from officers who

executed a warrant to search Flippo’s home in Gardendale one week later. See 21

U.S.C. § 841. On the day of the traffic stop, after officers discovered contraband in

Flippo’s vehicle and purse, she admitted to Mize that she knew there were drugs in

her car and that she routinely served as a translator for Rodriguez during drug

transactions. See United States v. Brown, 587 F.3d 1082, 1089 (11th Cir. 2009) (“If

‘a defendant’s actions facilitated the endeavors of other co-conspirators, or

facilitated the venture as a whole,’ a single conspiracy is established.”). Smith

testified that, in January 2016, he began buying drugs to resell from Flippo at her

homes in Gardendale and in Center Point. Smith observed drugs and drug scales in

Flippo’s kitchen, he watched Flippo weigh methamphetamine, he ordinarily bought

drugs from either Flippo or Rodriguez, and both of them were present during four

or five drug transactions. Corporal Neal Owings testified that he obtained a warrant

to search Flippo’s home after Smith returned from his controlled purchase in her

Gardendale home with 1.9 grams of methamphetamine. Owens also testified that

the search of Flippo’s house resulted in the discovery of 235 grams of


                                          7
              Case: 17-14689    Date Filed: 01/07/2019    Page: 8 of 10


methamphetamine; a bill of sale, correspondence from Alabama Power, and a pass

to Six Flags in Flippo’s name; a wallet containing two of Flippo’s means of

identification and drug scales in the master bedroom; a young man’s clothing in a

guest bedroom; and food and medicine inside cabinets in the kitchen. Officer Joel

Gaston, who collected evidence inside Flippo’s home, testified that she and

Rodriguez returned home in her truck during the search and that officers seized

from her truck a billfold containing about $1,000 in cash that was sitting next to a

black leather purse. A jury reasonably could have found based on this evidence

that Flippo and Rodriguez conspired to distribute methamphetamine.

      The government also presented sufficient evidence to support Flippo’s

convictions for distributing methamphetamine. Smith’s testimony about

purchasing methamphetamine from Flippo on multiple occasions, Flippo’s

admission to Mize after the traffic stop that she knew of the 178 grams of

methamphetamine in her vehicle, and the discovery of more than $3,000 in cash in

her purse could have supported the jury’s finding that Flippo possessed

methamphetamine with the intent to distribute it on January 14, 2016. See 21

U.S.C. § 841(a); United States v. Capers, 708 F.3d 1286, 1297 (11th Cir. 2013).

The jury also reasonably could have found that Flippo distributed

methamphetamine on June 14, 2016, based on the contraband the officers




                                          8
               Case: 17-14689     Date Filed: 01/07/2019    Page: 9 of 10


discovered inside her residence and the large amount of cash she had inside her

truck when she returned home. See id.

       Flippo argues, for the first time, that the district court erred in denying her

motion for an acquittal for distributing methamphetamine on June 14, 2016, on the

ground that the evidence seized from her home should have been suppressed as the

fruits of an invalid search warrant. Because Flippo made a motion for a judgment

of acquittal based on the insufficiency of the evidence after the government rested

its case, “our review of the district court’s decision to deny the motion for

judgment of acquittal on [the specific ground that officers illegally seized property

from her home is] only for ‘plain error.’” Hunerlach, 197 F.3d at 1068. To prevail,

Flippo must prove that an error occurred that is plain and that affects her

substantial rights. Id.

       No plain error occurred. Flippo argues that Corporal Owings “falsely

misrepresented” in his affidavit for the search warrant that Smith “has given

information in [the] past which has proved to be true and correct and has led to

narcotics cases being made.” But when Flippo asked Owings at trial whether his

affidavit was false, Owings responded that Smith previously provided reliable

information by “t[elling] a previous informant that he could sell marijuana and sold

him marijuana.” Owens provided a rationale for the statement he made in his




                                            9
              Case: 17-14689   Date Filed: 01/07/2019   Page: 10 of 10


affidavit and Flippo did not pursue the matter further. Without more, we discern no

error.

         We AFFIRM Flippo’s convictions.




                                        10